EXHIBIT C Directors and Executive Officers of Amalgamations Set forth below is the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Common Stock and (vii) transactions in Common Stock during the past 60 days (if any) of each of the directors and executive officers of Amalgamations. Name Title Country of citizenship Principal occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days A. Krishnamoorthy Chairman India Business 124 Dr. Radhakrishnan Salai, Chennai 600 004 None. None. N. Venkataramani Director India Operations 124 Dr. Radhakrishnan Salai, Chennai 600 004 None. None. S. Ramanujachari Vice President & Secretary India Secretary 124 Dr. Radhakrishnan Salai, Chennai 600 004 None. None.
